Citation Nr: 1424528	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  08-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, effective October 25, 2005.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to June 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for degenerative disc disease of the lumbar spine and assigned an initial disability rating for the Veteran's low back disability. 

During the pendency of the appeal, the Veteran has been granted service connection for radiculopathy of the left and right lower extremities, urinary incontinence, and erectile dysfunction secondary to his service connected low back disability.  The Veteran has not appealed the original disability ratings assigned to these conditions, and the Board does not have jurisdiction to address those issues.

In February 2010, the Veteran testified before the undersigned Veterans Law Judge, and a transcript of this hearing is of record.

The Board previously remanded this matter in May 2010, November 2010, and August 2013.  In August 2013 the Board denied the issue of entitlement to an initial rating higher than 10 percent for the lumbar spine disability between August 25, 2003 and October 24, 2005, but remanded the issue of entitlement to an initial rating higher than 20 percent, effective October 25, 2005, as the evidence indicated a potential worsening of the lumbar spine disability and so that additional records could be obtained.  The actions specified in the August 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 





FINDINGS OF FACT

1.  Effective October 25, 2005, the Veteran's lumbar spine disability is manifested by painful motion, forward flexion most severely limited to 45 degrees due to pain with no ankylosis, and MRI findings of lumbar disc disease.

2.  Effective October 18, 2013, the Veteran's lumbar spine disability is manifested by painful motion, forward flexion most severely limited to 0 degrees due to pain, and MRI findings of lumbar disc disease.


CONCLUSIONS OF LAW

1.  Effective October 25, 2005, the criteria for a rating higher than 20 percent for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DC 5243 (2013).

2.  Effective October 18, 2013, the criteria for a 40 percent rating, but no higher, for the lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DC 5243 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in January 2006, August 2009, November 2010, October 2012 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that he should submit evidence demonstrating the effect that worsening of his lumbar spine disability had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affected his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The August 2009, November 2010, and October 2012 letters also provided the Veteran with information on how VA determines and assigns effective dates.  The claim was subsequently readjudicated in supplemental statements of the case dated from January 2010 to March 2014, thereby curing any timing errors.  As such, the letters satisfied VA's duty to notify.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained the Veteran's service treatment records, as well as VA treatment records and records from the 56th Medical Group at Luke Air Force Base. The Veteran submitted private medical records, and was provided an opportunity to set forth his contentions during the February 2010 hearing before the undersigned Veterans Law Judge. 

In this regard, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  In this case, during the Board hearing, testimony was elicited regarding the elements that were lacking to substantiate the claim and the Veteran and his representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Further, a review of the record also reveals no assertion, by the Veteran or his representative, that VA or the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

The appellant was afforded VA examinations in June 2007, December 2009, and June 2010 with an August 2010 addendum, and in October 2013.  These examinations were based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  The examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2. 

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

The Veteran seeks a higher rating for his service-connected lumbar spine disability.  In an October 25, 2005 statement he requested at least a 30 percent disability rating for his lumbar spine disability.

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection,  such as the initial rating claim for the back disability, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, such as for the increased rating claims for sinusitis, right ankle disability, and allergic rhinitis, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The Veteran was granted entitlement to service connection for degenerative disc disease of the lumbar spine in an August 2005 RO decision and assigned an initial 10 percent disability rating, effective August 25, 2003, the date the Veteran submitted his claim for service connection.  The Veteran appealed the initial disability rating.  In an April 2006 decision, the RO increased the Veteran's disability rating to 20 percent, effective October 25, 2005.  As noted above, the  Board adjudicated the issue of whether the Veteran should get a rating higher than 10 percent prior to October 25, 2005 in August 2013 and denied this portion of the claim.  The following decision addresses whether the Veteran is entitled to a rating in excess of 20 percent, effective October 25, 2005, for his lumbar spine disability.

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, DC 5243 for intervertebral disc syndrome.  Intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.   

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, DC 5237 (2013).

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The medical evidence of record shows that the Veteran does not have any incapacitating episodes as contemplated by VA regulations.  Specifically there are no instances of doctor-prescribed periods of bedrest.  The Veteran has asserted in a September 2010 statement that he had to miss approximately 45 days of work during a year due to his back pain and should thus be rated as having incapacitating episodes of at least four weeks, which would warrant a 40 percent rating under DC 5243.  However, the regulations specify that incapacitating episodes are more than just a period of flare-up of back pain requiring rest.  See Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

VA examinations in the file specifically show that there are no instances of incapacitating episodes within 12 month periods.  See VA examinations dated December 2009, October 2013.  Therefore a rating for the Veteran's lumbar spine under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

Regarding a disability rating based on limitation of motion, the medical evidence prior to the VA examination report in October 2013 shows that forward flexion is most severely limited to 45 degrees after repetitive motion, which would not warrant a rating higher than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  A June 2006 private treatment record notes decreased motion in flexion, extension, and lateral flexion to "10% of normal."  Since normal flexion is 90 degrees, 10 percent of normal would be 9 degrees; so this would be approximately 80 degrees of flexion (i.e., 90 degrees minus 9 degrees).  See 38 C.F.R. § 4.71a, Plate V.  A July 2006 treatment record notes full range of motion of the thoracolumbar spine, but also notes decreased side bending motion and mild decrease in motion of flexion and marked decreased extension.  No repetitive motion studies were performed, nor was the limitation of motion provided in degrees.  A June 2007 VA examination report shows forward flexion to 85 degrees after repetitive motion.  In December 2009 a VA examination report shows forward flexion was to 70 degrees with no additional limitation of motion after repetitive movement.  A June 2010 VA examination report shows the most restrictive finding of forward flexion to 45 degrees after repetition.  A rating higher than 40 percent is not warranted based on this medical evidence, as forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, is not demonstrated.

Effective October 18, 2013, however, the medical evidence shows that the next higher 40 percent rating is warranted for the thoracolumbar spine disability based on limitation in range of motion.  Specifically the October 2013 VA examination report shows that with one range of motion the Veteran could reach 50 degrees of flexion.  However, he could not do any further repetitions based on pain.  This constitutes additional functional loss in the thoracolumbar spine due to pain as contemplated by VA law and regulation.  See Mitchell, 25 Vet. App. at 43-44 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.); see 38 C.F.R. § 4.40.  Given that the Veteran cannot move his spine due to pain after one range of forward flexion, the Board finds that this is akin to favorable ankylosis of the thoracolumbar spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.  While the Veteran's spine is not actually immobile or consolidated in the joints, he is functionally limited by pain in any motion.  As the general rating code for spine disabilities assigns a 40 percent rating for favorable ankylosis of the entire thoracolumbar spine, the medical findings more closely approximate the criteria for a 40 percent rating.  

The next higher 50 percent rating is not warranted under the general rating code for spine disabilities, as the medical evidence does not show any unfavorable ankylosis of the entire thoracolumbar spine.  While the Veteran is limited to 0 degrees in forward flexion of the lumbar spine due to pain, 38 C.F.R. § 4.71 provides that the anatomical position of the lumbar spine is considered as 0 degrees.  See also 38 C.F.R. § 4.71a, Plate V.  Thus, the limitation of motion in the lumbar spine is in an anatomically favorable, rather than unfavorable position, and the requirements for a 50 percent rating are not met.

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as this impairment has been addressed by the 20 and 40 percent ratings assigned in this decision. 

In an October 2007 statement the Veteran commented that VA has not properly considered the MRI evidence of record.  A July 2007 VA MRI report shows multi-level degenerative changes in the lumbar spine.  In August 2010 a VA examiner submitted an addendum opinion to the June 2010 VA examination report agreeing that the Veteran's disc disease by x-ray was worse than reported in June 2007.  The report further noted that the Veteran had flare-ups of pain twice a week requiring that he take Vicodin.  The Board has considered these findings in the present decision and has determined that based on limitation of motion the Veteran should be entitled to a higher rating based on findings reported as of October 2013.  As discussed above prior findings do not demonstrate that a rating higher than 20 percent is warranted for the lumbar spine disability.  To the extent that the Veteran argues that he should be entitled to higher ratings for his lumbar spine disability, his opinion is far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's spine and reported in detail all facets of impairment involved.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

For all the foregoing reasons, the Board finds that prior to October 18, 2013, a rating higher than 20 percent is not warranted for the lumbar spine disability but that, effective October 18, 2013, a 40 percent rating is warranted for the lumbar spine disability.  There are no objective medical findings that would support the assignment of the respective ratings in excess of 20 and 40 percent for the spine.  Therefore, entitlement to an increased rating higher than 20 percent for the lumbar spine prior to October 18, 2013 is denied; but an increased rating of 40 percent, but no higher, for the lumbar spine disability is warranted, effective October 18, 2013.  The Board has considered additional staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

III.  Extraschedular Ratings

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's the lumbar spine disability (i.e., limited, painful motion) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 20 and 40 percent ratings assigned under the General Rating Formula for Diseases and Injuries of the Spine contemplate symptoms such as limitation of motion in the spine due to pain.  

At his February 2010 Travel Board hearing, the Veteran described constant low back pain that interfered with his ability to sleep at night. He also testified that many times over the past few years, he has had to call off work because the narcotic pain medications he takes to relieve his pain prevent him from performing his duties as a commercial airline pilot.  In addition in a September 2010 statement the Veteran indicated that he missed approximately 40 to 45 days of work during a one-year period as a result of his back pain.  As discussed above, the Board finds that the General Rating Formula for Diseases and Injuries of the Spine reasonably describe the impairment associated with the Veteran's lumbar spine disability.  In addition while the Veteran has missed work as a result of his lumbar spine disability, the disability rating schedule contemplates the effects that the disabilities have on the Veteran's ability to work.  See 38 C.F.R. § 4.2 (Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.).  As the Veteran's lumbar spine disability does not involve any unusual circumstances resulting in marked interference with employment and frequent periods of hospitalization that are considered outside the norm, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to an initial disability evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, effective October 25, 2005 to October 18, 2013 is denied.

Entitlement to an initial disability evaluation of 40 percent, but no higher, for degenerative disc disease of the lumbar spine, effective October 18, 2013 is granted, subject to the rules governing the payment of monetary benefits.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


